     PHILLIP A.TALBERT
 1
     Acting United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (510) 970-4822
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                      UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11
12                                                     )       Case No.: 1:20-cv-00964-SKO
      TERRI LYNNE HELTNE,                              )
13                                                     )       STIPULATION AND ORDER FOR A FIRST
                                                       )       EXTENSION OF TIME TO RESPOND TO
14                                                     )       PLAINTIFF’S SETTLEMENT REQUEST
                       Plaintiff,                      )
15                                                     )       (Doc. 15)
          v.                                           )
16                                                     )
     ANDREW SAUL,                                      )
17   Commissioner of Social Security,                  )
                                                       )
18
                       Defendant.
19
20
                       IT IS HEREBY STIPULATED, by and between the parties, through their
21
     respective counsel of record, subject to the approval of the Court, that Defendant shall have a
22
     first extension of time of 30 days to respond to Plaintiff’s letter brief requesting remand. Counsel
23
     requests this extension of time because additional time is needed to ascertain whether additional
24
     briefing is necessary.
25
              With this extension:
26
              •   Defendant shall respond to Plaintiff’s letter brief on or before July 1, 2021;
27
28


     Stip. & Order for Ext.; Case 1:20-cv-00964-SKO        1
 1            •   If the parties do not voluntarily remand the case, Plaintiff shall file and serve her
 2                opening brief within 32 days of her receipt of Defendant’s response to her letter (on
 3                or before August 2, 2021);
 4            •   Defendant shall serve and file a responsive brief within 30 days (on or before
 5
                  September 1, 2021); and
 6
              •   Plaintiff may serve and file a reply within 15 days of service of defendant's
 7
                  responsive brief (on or before September 16, 2021).
 8
 9
10
11                                                      Respectfully submitted,
12
     Dated: May 26, 2021                                /s/ Jacqueline Forslund*
13                                                      (*as authorized via e-mail on 5/25/21)
                                                        JACQUELINE FORSLUND
14                                                      Attorney for Plaintiff
15
16   Dated: May 26, 2021                                PHILLIP A. TALBERT
                                                        Acting United States Attorney
17                                                      DEBORAH LEE STACHEL
18                                                      Regional Chief Counsel, Region IX
                                                        Social Security Administration
19
                                                  By:   /s/ Marcelo Illarmo
20                                                      MARCELO ILLARMO
21                                                      Special Assistant United States Attorney

22                                                      Attorneys for Defendant
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



     Stip. & Order for Ext.; Case 1:20-cv-00964-SKO        2
 1                                                    ORDER
 2                 Pursuant to the parties’ above-stipulation (Doc. 15), and for good cause shown (Fed.
 3   R. Civ. P. 16(b)(4)), the Scheduling Order (Doc. 14) is MODIFIED as follows:
 4            1.       Defendant shall respond to Plaintiff’s letter brief on or before July 1, 2021;
 5            2.       If the parties do not voluntarily remand the case, Plaintiff shall file and serve her
 6
                       opening brief within 32 days of her receipt of Defendant’s response to her letter (on
 7
                       or before August 2, 2021);
 8
              3.       Defendant shall serve and file a responsive brief within 30 days (on or before
 9
                       September 1, 2021); and
10
              4.       Plaintiff may serve and file a reply within 15 days of service of defendant's
11
                       responsive brief (on or before September 16, 2021).
12
13
     IT IS SO ORDERED.
14
15   Dated:        June 1, 2021                                      /s/   Sheila K. Oberto             .
                                                             UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. & Order for Ext.; Case 1:20-cv-00964-SKO      3
